 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AHERN RENTALS, INC.,                              No. 19-cv-01788-MCE-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    EQUIPMENTSHARE.COM INC, et al.,
15                       Defendant.
16

17          The court is in receipt of the parties’ joint discovery plan (ECF No. 28), wherein the

18   defendants collectively request the court to issue a protective order staying discovery until their

19   two respective motions to dismiss are resolved. (ECF No. 20, 22.) The undersigned denies

20   defendants’ request without prejudice.

21          The previous stay on discovery in this case was lifted by the parties’ stipulation and

22   proposed order signed by Judge England. (ECF Nos. 18, 26.) That same order required the

23   parties to participate in a Rule 26(f) conference, therefore commencing discovery. See Fed R.

24   Civ. P. 26(d). That stipulation, signed by defendants, and the following order appears to be

25   incongruent with defendants’ current position to halt discovery entirely.

26   ////

27   ////

28   ////
                                                        1
 1             The court is additionally concerned with the defendants’ briefing on this issue, and their

 2   minimal citation to Ninth Circuit precedent considering the global stay they are requesting.

 3   Finally, from the record before the court it is unclear what opportunity plaintiff was given to

 4   respond to defendants’ request for a stay. If defendants renew their request, the parties are

 5   instructed to follow Local Rules 230 and 251, so the issue can be fully briefed by both sides.

 6             Accordingly, IT IS HEREBY ORDERED that defendants’ request to stay discovery in

 7   this case is DENIED without prejudice for raising the issue more fully in the future or making

 8   more individualized requests for a protective order.

 9   Dated: January 28, 2020

10

11

12
     /1788 ahren
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
